 



Exhibit 10.53
ADDENDUM TWO
TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT
     This ADDENDUM TWO TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (this
“Addendum”) is dated effective as of January 17, 2007, and is entered into
between GK FINANCING, LLC, a California limited liability company (“GKF”), and
SUNRISE HOSPITAL MEDICAL CENTER, LLC, d/b/a as Sunrise Hospital Medical Center,
[a Nevada corporation] (“Medical Center”), with reference to the following
recitals:
Recitals:
     A. On January 8, 2001, GKF and Medical Center executed a Lease Agreement
for a Gamma Knife Unit, which Lease Agreement was amended by a certain Addendum
dated June 3, 1999 (such Lease Agreement, as amended by such Addendum, is
referred to herein as the “Lease”);
     B. Section 8 of the Lease obligates Medical Center to provide properly
trained professional, technical and support personnel (including, without
limitation, physicists) for the proper performance of Gamma Knife procedures
utilizing the Equipment.
     C. Medical Center has requested GKF to provide the services of a medical
radiation physicist, and GKF is willing to provide such personnel on the terms
and conditions set forth herein.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
Agreement:
     1. Defined Terms. Unless otherwise defined herein, the capitalized terms
used herein shall have the same meanings set forth in the Lease.
     2. Provision of a Medical Radiation Physicist.
          a. For so long as GKF is under contract with a medical radiation
physicist (a “Physicist”) to provide the services set forth in Exhibit A
(Specification) attached hereto (the “Services”), and said physicist is
available to provide the services, GKF shall make available such Physicist to
Medical Center to provide the services. The Services shall be performed at the
Site. Medical Center and the physicians performing the Gamma Knife radiosurgery
procedure shall have sole responsibility to supervise and direct the Physicist.
          b. Physicist shall only perform Services as, when and if requested by
Medical Center, which request shall be made telephonically or in writing not
less than ten (10) days in advance of the date the Services are requested,
unless days of advance notice is mutually agreed to by both parties.

- 1 -



--------------------------------------------------------------------------------



 



          c. Medical Center shall have sole responsibility to credential the
Physicist to provide the Services at the Facility, and to verify that Physicist
is in compliance with all state and regulatory requirements in connection
therewith.
          d. Medical Center agrees to reimburse GKF at the per case rates shown
in Exhibit B (Rates) attached hereto, which rates shall be subject to increase
by the amount of any increase to GKF’s costs. GKF shall submit a detailed
invoice to Medical Center on a monthly basis for Services rendered, and such
invoices shall be payable within ten (10) days following receipt.
          e. As GKF is making the Physicist available to Medical Center as
provided herein only as an accommodation to Medical Center, Medical Center shall
release, defend, indemnify, protect and hold harmless GKF, its officers,
directors, managers, members, affiliates, employees and agents, and each of
them, from any and all liability, obligation, damage, loss, cost, claim or
demand whatsoever of any kind or nature, including reasonable attorney’s fees,
and costs arising directly or indirectly from action taken or omissions made by
Physicist in the provision of Services. This Section shall survive the
termination of this Agreement.
          f. Nothing set forth herein shall (i) relieve or release Medical
Center of its obligation under the Lease to provide properly trained
professional, technical and support personnel (including, without limitation,
physicists) for the proper performance of Gamma Knife procedures utilizing the
Equipment; and/or (ii) obligate GKF to furnish a Physicist to Medical Center
except on the terms set forth herein.
     3. Captions. The captions and paragraph headings used herein are for
convenience only and shall not be used in construing or interpreting this
Addendum.
     4. Full Force and Effect. Except as amended by this Addendum, all of the
terms and provisions of the Lease, including without limitation, the amount of
the Lease Payments, shall remain in full force and effect.
     IN WITNESS WHEREOF, the parties have executed this Addendum effective as of
the date first written above.

                      GK FINANCING, LLC       SUNRISE HOSPITAL AND MEDICAL
CENTER    
 
                   
By:
  /s/ Ernest A. Bates, M.D.       By:   /s/ Steve Otto    
 
                   
Name:
  Ernest A. Bates, M.D.       Name:   Steve Otto    
Title:
  Policy Committee Member       Title:   Chief Operating Officer and    
 
              Interim Chief Executive Officer    

- 2 -



--------------------------------------------------------------------------------



 



Exhibit A
SERVICES
Gamma Knife radiosurgery:

  •   Perform stereotactic treatment planning for Gamma Knife radiosurgeries.  
  •   Operate GK unit during treatment. Assure that all treatment parameters are
set correctly and documented.     •   Calibrate and perform quality assurance on
Gamma Knife unit as required by state law and JCAHO (daily, monthly, and annual
schedule).     •   Work with client to select optimum imaging parameters (MRI,
CT and/or angiography) appropriate to each case.     •   Interface with
physicians (radiation oncologists and neurosurgeons) to provide necessary
physics information for their treatment decisions.

- 3 -



--------------------------------------------------------------------------------



 



Exhibit B
RATES
The following fees shall apply:

  •   Gamma Knife stereotactic radiosurgery case rate: * per case (multiple
fraction cases will be counted as a single case)     •   Monthly Gamma Knife
calibration is included in the per case rate so long as at least one (1) case is
performed in any month.     •   Annual Gamma Knife calibration and submission of
quality controls (one-time annual fee): *

The foregoing fees include all expenses and fees associated with procedures,
travel and accommodations during scheduled visits.

- 4 -